UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period January1, 2012 to December31, 2012. Date of Report (Date of earliest event reported): February 12, 2013 BMW FINANCIAL SERVICES NA, LLC1 (Exact name of securitizer as specified in its charter) 025-00113 (Commission File Number of Securitizer) (Central Index Key Number of Securitizer) Mark Redman, Corporate Counsel, (201) 307-3610 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule15Ga-1(c)(1)  Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule15Ga-1(c)(2)(i)  Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule15Ga-1(c)(2)(ii) x 1BMW Financial Services NA, LLC, as securitizer, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period in the auto loan, auto lease and floorplan finance asset classes, including asset-backed securities registered by the following affiliated registrants: (i) auto loan — BMW FS Securities LLC (Commission File Number 333-159922; Central Index Key Number 0001136586); and (ii)auto lease — BMW Auto Leasing LLC (Commission File Number 333-166296; Central Index Key Number0001126530). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 12, 2013 BMW FINANCIAL SERVICES NA, LLC (Securitizer) By: /s/ Joachim Hensel Name:Joachim Hensel Title: Vice President – Finance & CFO
